Exhibit 10.1

 

LOGO [g85815img01.jpg]

ACTUANT CORPORATION

RESTRICTED STOCK AWARD

 

THIS RESTRICTED STOCK AWARD is granted by ACTUANT CORPORATION (the “Company”) to
«FirstName» «LastName» (the “Grantee”). This Award is granted under and subject
to the terms of the Actuant Corporation 2002 Stock Plan (the “Plan”). In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control. Terms defined in the Plan
where used herein shall have the meanings as so defined in the Plan.

 

1. AWARD

 

The Company grants to the Grantee a restricted stock award on «Date» (the “Award
Date”), covering «number» shares of Company Stock (the “Restricted Stock”).

 

2. RESTRICTION

 

The Restricted Stock shall become vested three years from the Award Date. In
addition, all of the unvested Restricted Stock shall become vested upon the
first to occur, if any, of the following events:

 

  (a) The termination of Grantee’s employment with the Company or a subsidiary
by reason of retirement after age 60, disability (as determined by the
Committee), or death;

 

  (b) The termination by the Company or a subsidiary of the Grantee’s employment
with the Company or a subsidiary without cause; or

 

  (c) A Change in Control of the Company (as determined by the Committee).

 

The period of time during which the shares covered by this Restricted Stock
Award vest is referred to as the “Restricted Period”. If the Grantee’s
employment with the Company or one of its subsidiaries terminates during the
Restricted Period for any reason other than as specified in subsections (a) or
(b) above, the Restricted Stock shall be forfeited to the Company on the date of
such termination, without any further obligations of the Company to the Grantee
and all rights of the Grantee with respect to the Restricted Stock shall
terminate.



--------------------------------------------------------------------------------

3. RIGHTS DURING RESTRICTED PERIOD

 

The Grantee, during the Restricted Period, shall have the right to vote the
Restricted Stock and to receive cash dividends; however, all stock dividends,
stock rights or other securities issued with respect to the Restricted Stock
(collectively, the “Proceeds”) shall be forfeitable and subject to the same
restrictions as exist regarding the original shares of Restricted Stock. The
Restricted Stock shall be nontransferable during the Restricted Period, except
by will or the laws of descent and distribution.

 

4. CUSTODY

 

The Restricted Stock may be credited to Grantee in book entry form and shall be
held, along with any Proceeds, in custody by the Company until the applicable
restrictions have expired. If any certificates are issued for shares of
Restricted Stock or any of the Proceeds during the Restricted Period, such
certificates shall bear an appropriate legend as determined by the Company
referring to the applicable terms, conditions and restrictions and the Grantee
shall deliver a signed, blank stock power to the Company relating thereto.

 

5. TAX WITHHOLDING

 

The Grantee may satisfy any tax withholding obligations arising with respect to
the Restricted Stock in whole or in part by tendering a check to the Company for
any required amount, by election to have a portion of shares withheld to defray
all or a portion of any applicable taxes, or by election to have the Company or
its subsidiaries withhold the required amounts from other compensation payable
to the Grantee.

 

6. NO RIGHTS TO CONTINUED EMPLOYMENT

 

The granting of this Award shall not confer upon Grantee any right with respect
to continuance of employment by the Company, nor shall it interfere in any way
with the right of the Company to terminate Grantee’s employment at any time.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
grant shown above.

 

ACTUANT CORPORATION By:  

/s/ Robert C. Arzbaecher

--------------------------------------------------------------------------------

    Robert C. Arzbaecher

 

Accepted as of the Date of Grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.

 

 

--------------------------------------------------------------------------------

«FirstName» «LastName»